Citation Nr: 1414634	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  10-33 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for porphyria cutanea tarda (PCT), claimed as due to exposure to chemical herbicides during service in the Republic of Vietnam. 


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from September 1969 to April 1972, during which time he was deployed for service in the Republic of Vietnam from February 1970 to February 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of entitlement to service connection for PCT, which is claimed as due to exposure to chemical herbicides during service in the Republic of Vietnam.


FINDINGS OF FACT

1.  The appellant is a Vietnam War  Era veteran who served within the territorial confines of the Republic of Vietnam from February 13, 1970 to February 12, 1971 and is presumed to have been exposed to dioxin-based chemical herbicides.

2.  PCT was not clinically manifest to a compensable degree within one year following the Veteran's last date of exposure to dioxin-based chemical herbicides on February 12, 1971.

3.  The Veteran's clinical diagnosis of PCT was first established in July 2008.

4.  PCT did not have its onset during active military service, nor is it due to the Veteran's in-service exposure to dioxin-based chemical herbicides. 


CONCLUSION OF LAW

The Veteran's PCT was not incurred in active duty, nor is it presumed to have been the result of his exposure to dioxin-based chemical herbicides during active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307(a)(6)(ii) (2013).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised, and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The Veteran filed this service connection claim in May 2009, and a VCAA notice letter addressing this issue was dispatched to him in June 2009, prior to the initial adjudication of this claim in the October 2009 rating decision now on appeal.  The letter addressed this issue and satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As fully compliant notice preceded the initial RO adjudication of the Veteran's claim, there is no timing of notice defect.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence with regard to the service connection claim adjudicated herein.  

As pertinent to the claim on appeal, the Veteran's service medical records and all relevant post-service clinical records from VA and private sources pertaining to his treatment for PCT have been obtained and associated with the evidence.  Additionally, at an informal conference in May 2010, the Veteran, accompanied by his representative, was informed that the governing regulations required that the facts demonstrate that his PCT was clinically manifest to a compensable degree within one year after his last in-service exposure to Agent Orange in order to prevail on his VA compensation claim.  After having been duly informed, the Veteran stated that he had no evidence in his possession and did not know of any outstanding evidence that could meet the aforementioned requirement.  The Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information database for any additional pertinent medical records.

VA provided the Veteran with examinations of his skin to obtain nexus opinions addressing the PCT claim at issue, which were conducted in October 2009 and February 2013.  The Board has reviewed the aforementioned examination reports and notes that the Veteran's pertinent clinical history was considered by the VA clinicians who performed them, and that these examiners provided adequate discussion of their clinical observations and rationales to support their individual findings and conclusions within the context of the Veteran's pertinent clinical history as contained within his claims file.  These examinations, when reviewed collectively, are therefore deemed adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the claim decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2013).  
The Veteran's service medical records show normal skin and lymphatics during induction examination in August 1969 and that he denied having any history of skin diseases on an accompanying medical history questionnaire.  No treatment or diagnosis for PCT is demonstrated in his medical records for the entirety of his period of active duty.  His skin and lymphatics were clinically normal on separation examination in February 1972.  The Veteran was honorably discharged from active duty in April 1972.

The Veteran's service personnel records establish as a matter of historical fact that he served within the territorial confines of the Republic of Vietnam from February 13, 1970 to February 12, 1971.  Under 38 C.F.R. § 3.307(a)(6)(iii) (2013), he is therefore presumed to have been exposed to dioxin-based chemical herbicides (referred to generally as "Agent Orange"), with the date of his last exposure being February 12, 1971.  

Post-service medical records reflect that the Veteran was first diagnosed with, and treated for, PCT in July 2008 (over 35 years after separating from active duty), when bullous skin lesions on his hands and forearms were detected during medical examination.  

In his written contentions in support of his claim, the Veteran stated that he believed that his PCT was directly related to his exposure to chemical herbicides in Vietnam.  He submitted into the record the opinions of four private medical clinicians, dated in August 2010, March 2011, October 2011, and January 2013, who each express the general opinion that the Veteran's in-service exposure to Agent Orange may be etiologically related to his present diagnosis of PCT.  The VA dermatological examination of October 2009 presents a diagnosis of PCT, and the subsequent VA skin examination of February 2013 confirms the Veteran's history of a PCT diagnosis and acknowledges the aforementioned private clinician's opinions, but affirmed as a matter of clinical fact that the statistical and medically correlative link between dioxin-based chemical herbicide exposure and PCT is not in dispute and that the private clinician's opinions merely reiterate a known relationship between the two, which is further recognized by VA in its regulations.  The VA clinician who examined the Veteran opined, that it was less likely than not (i.e., less than a 50 percent probability) that the Veteran's exposure to Agent Orange in service led to his present PCT diagnosis given that this skin disease was not clinically manifest to a compensable degree until over three decades after his last exposure to dioxin-based chemical herbicides.  A lengthy period without treatment of the claimed disability is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

While the Board concedes that the Veteran was exposed to chemical herbicides in service, for him to prevail in his claim for VA compensation for his PCT, he must meet the criteria of the pertinent applicable regulation 38 C.F.R. § 3.307(a)(6)(ii), which specifically states that PCT must be demonstrated to have been clinically manifest to a compensable degree (i.e., 10 percent for more) within one year after his last date of exposure to a chemical herbicide agent during active duty.  As previously stated, the Veteran's last day of service within the territorial confines of the Republic of Vietnam was on February 12, 1971; as such, this was his last date of exposure to dioxin-based chemical herbicides during active duty.  The clinical records thereafter show normal skin and lymphatics on separation examination in February 1972 and no diagnosis of PCT until over 35 years later, in July 2008.  Therefore, the Board finds as a factual matter that the Veteran has not met the criteria prescribed by 38 C.F.R. § 3.307(a)(6)(ii) to be awarded service connection for PCT as presumptively due to his conceded in-service exposure to Agent Orange.  

To the extent that the Veteran asserts that the four positive nexus opinions of his private treating clinicians are sufficient to establish a link between his PCT and in-service exposure to Agent Orange, as previously stated, there is no dispute as to the general medical proposition that PCT is associated with Agent Orange exposure.  However, as previously discussed, the outcome of this claim does not turn on this broad and generally accepted premise but rather on the time of onset of PCT and the degree of severity of PCT relative to the claimant's last date of exposure to herbicide.  The February 2013 nexus opinion of the VA clinician incorporated the prior opinions of the private clinicians, and the Board thusly assigns it greater probative value in determining the relationship between the Veteran's PCT diagnosis and his period of military service.  Therefore, in view of the foregoing discussion, the Board concludes that the weight of the evidence is against the Veteran's claim for service connection for PCT.   

To the extent that the Veteran attempts to relate his PCT to his period of active service based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board first notes that he is not shown in the record to be a trained medical clinician.  Although lay persons may be competent to provide opinions as to some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific questions in this case regarding the actual etiology, time of onset, and degree of severity at time of onset of PCT falls outside the realm of common knowledge of a lay person, he lacks the competence to provide a probative medical opinion linking these diseases to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose internal diseases of the skin and lymphatic system, such as PCT).

The Board notes in passing that the Veteran has submitted a copy of a report by a self-admitted "novice researcher," who submitted medical and statistical data that he assembled himself to support the assertion that VA's regulation requiring PCT to be manifest to a compensable degree within one year of the last date of exposure to Agent Orange is invalid and that PCT manifest at any time after exposure to Agent Orange should be regarded as being the result of such exposure.  As this "novice researcher" possesses no professional medical or academic credentials, and as his research is not specific to the Veteran's individual case, the Board is not obligated to assign any probative weight to his treatise.  See Mattern v. West, 12 Vet. App. 222, 228 (1999); Sacks v. West, 11 Vet. App. 314 (1998).

In view of the foregoing discussion, the Board must deny the Veteran's appeal for service connection for PCT as the preponderance of the evidence is against allowing his claim.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PCT, claimed as due to exposure to chemical herbicides during service in the Republic of Vietnam, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


